Judgment, Supreme Court, Bronx County (Laura Safer-Espinoza, J.), rendered October 18, 2007, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of two years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we find no basis for reducing the sentence.
The imposition of surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008], lv denied 10 NY3d 935 [2008]). Concur—Gonzalez, J.P., Buckley, Catterson, McGuire and Acosta, JJ.